Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 16, 2018

                                      No. 04-18-00123-CV

      ONE HUNDRED SEVENTY-ONE THOUSAND ONE HUNDRED AND 00/100
         ($171,100.00) in U.S. Currency and One (1) 2012 Volkswagon Jetta, VIN
                                #3VWDP7AJCM333910,
                                        Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                                 Trial Court No. 15-02-54230
                         Honorable Terry A. Canales, Judge Presiding


                                         ORDER
        The clerk’s record is due to be filed with this court on March 30, 2018. See TEX. R. APP.
P. 35.1. On March 14, 2018, the Jim Wells County District Clerk notified this court that
Appellant has not paid the clerk’s fee for preparing the record and Appellant is not entitled to a
free clerk’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court